68 So.3d 1009 (2011)
Donterious Marquis EVANS, Appellant,
v.
STATE of Florida, Appellee.
No. 1D10-5978.
District Court of Appeal of Florida, First District.
September 12, 2011.
Nancy A. Daniels, Public Defender, and Steven L. Seliger, Assistant Public Defender, Tallahassee, for Appellant.
Pamela Jo Bondi, Attorney General, and Jennifer J. Moore, Assistant Attorney General, Tallahassee, for Appellee.
PER CURIAM.
AFFIRMED. Jones v. State, 25 So.3d 681 (Fla. 1st DCA 2010).
DAVIS, VAN NORTWICK, and CLARK, JJ., concur.